DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10, 17 recites the limitation "the diodes" in lines 6.  There is insufficient antecedent basis for this limitation in the claim – when reading one or more diodes as “one diode for producing pulsed laser energy”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 5, 6, 10, 11, 14, 15, 16, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (US 2014/0257255).
With respect to claims 1, 11, Lee ‘255 shows and discloses a laser module for producing pulsed laser energy for an ophthalmic laser treatment system (Fig 1, 2; TITLE; Abstract), the laser module comprising: one or more diodes for producing pulsed laser energy in a wavelength range  (Section [017, 018] LED generate pulse laser 14); a controller for driving the diodes based on parameter information (Fig 1, 2: controller computer/data processing system 22/52 for driving the diode based on parameter information/user interface 62 input includes memory /treatment map/table 56/58/60 for ophthalmic laser treatment; Section [021-024]).  The claim further requires in the laser in visible green wavelength range.  Lee ‘255 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed laser beam about 400nm to about 3000nm which includes green wavelength ranges about 495 to 580 nanometers (Section [018] pulsed laser beam between about 400-3000nm).  Therefore it is within one skill in the art to recognize Lee ‘255 laser module generates visible green wavelength ranges.  Since claim 11 recites the same or identical elements/limitations it is within one skill in the art to use patent Lee ‘255 to recite the method for producing pulsed laser energy for ophthalmic laser treatment system, product by process (TITLE; 006-008).
With respect to claims 4, 14, Lee ‘255 discloses wherein the visible green wavelength range includes wavelengths from 495 to 580 nanometers (Section [018] pulsed laser beam between about 400-3000nm).

With respect to claims 5, 15, Lee ‘255 shows and discloses wherein the parameter information includes pulse envelope duration, peak power, interval, pulse duration and pulse interval. (Section [018, 021-024]] pulse duration ns and fs, or ranges of 3 um to 1.9 nm; Fig 1-2).

With respect to claims 6, 16, Lee ‘255 shows and discloses wherein the parameter information is based on input received from a user via a user interface of the ophthalmic laser treatment system (Fig 1, 2; Section [021, 024] the parameter information input from user via user interfaces).

With respect to claims 10, 20 Lee ‘255 shows and discloses wherein the ophthalmic laser treatment system is a body-mounted and/or table-top laser indirect ophthalmoscope system, a slit-lamp system, or a photocoagulation laser probe system (Fig 1: system is a body-mounted “P” or table-table laser indirect ophthalmoscope system)

With respect to claim 21, Lee ‘255 shows and discloses a system for delivering pulsed laser energy to an eye of a patient (Fig 1, 2: 10; TITLE, Abstract), the system comprising: a control module for setting parameters for the delivered pulsed laser energy based on received parameter information and sending control signals based on the parameters (Fig 1,2: 22/52 controller, 62 interface input, memory/table 56/58/60; Section [021-029] a control module setting parameters for delivered pulsed delivery based on received parameter information/input 22/52, 62, 56/58/60 and sending control signals out based on the parameters); and a laser module for delivering the pulsed laser energy based on the control signals, wherein the laser module comprises one or more diodes for producing the pulsed laser energy in wavelength range (Fig 1, 2; (Section [017, 018, 021-024] a laser module 12  for delivery pulse laser 14 based on controller 22,52/interface 62 control signals and/or table inputs, where the module comprises a diode for producing pulsed laser in a wavelength).  The claim further requires the laser energy in visible green wavelength range.  Lee ‘255 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed laser beam about 400nm to about 3000nm which includes green wavelength ranges about 495 to 580 nanometers (Section [018] pulsed laser beam between about 400-3000nm).  Therefore it is within one skill in the art to recognize Lee ‘257 laser module generates visible green wavelength ranges.

Claims 2-3, 7-9, 12-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0257255).  
With respect to claims 2, 12, the claim further requires wherein durations of discrete pulses of the pulsed laser energy are in a range of 50 to 300 microseconds.  Lee ‘257 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed beam ranges 3um to 1.9nm or about 400nm to about 3000nm (Section [018] pulsed laser beam between about 3um to 1.9nm, or 400-3000nm).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; in this case, it is well-known to have laser system/controller to set the desire pulsed energy range, for its intended use. 
With respect to claims 3, 13 the claim further requires wherein the diodes are configured to produce laser energy with an output power of 1 Watt.  Lee ‘255 did not explicitly state the above.  However, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; in 
With respect to claims 7, 17, the claims further requires further comprising a light emitting diode (LED) driver for producing an LED current based on a modulated voltage output from the controller based on the parameter information, wherein the diodes produce the pulsed laser energy based on the LED current from the LED driver.  Lee ‘255 did not explicitly state as the above.  However, it has been held omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known and recognize by one skill in the art - the LED output is based on the current from a LED driver and regulated by the controller based on its inputs or preset parameter information (Fig 1, 2: 22/52/56/62/64; (Section [017, 018, 021-024] a laser module 12  for delivery pulse laser 14 based on controller 22,52/interface 62 control signals and/or table inputs, where the module comprises a diode for producing pulsed laser in a wavelength).

With respect to claims 8, 18, the claims further requires an integrator for adjusting power of the laser energy based on a comparison of detected power of the laser energy to a predetermined peak power set point based on the parameter information.  Lee ‘255 did not explicitly state as the above.  However Lee ‘255 did discloses of memory/file storage system and user interface input devices, via an integrator/ bus system is adjusting/comparing the coupling power light use for eye treatment (Fig 2: parameter information/user interface 62 input includes memory /treatment map/table 56/58/60 via an integrator/bus subsystem 54 for adjusting ophthalmic laser treatment; Section [021-031]).   Therefore, it is within one skill in the art to recognize Lee ‘255 capable of having an integrator/integrate bus use for adjusting power of the 
With respect to claims 9, 19 the claim further requires a power monitor for measuring the power of the laser energy and outputting a signal corresponding to the measured power to the integrator to be compared to a signal corresponding to the peak power set point.  Lee ‘255 did not explicitly state as the above.  However, it has been held omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known used of sensor/detector to monitoring/feedback the power output - to compared to known set point, for the benefit having an optimal/safe treatment (Fig 1, 2: parameter information/user interface 62 input includes memory /treatment map/table 56/58/60; Section [021-024]).     
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Neuberger et al. (US 2004/0116909) shows and discloses known green diode system for ophthalmic laser treatments with a wavelength in the range of 654–681nm (Fig 1-5; TITLE; Abstract; Sections [004-025]).
Slatkine (US 2004/0036975) shows and discloses apparatus and method improving eye safety during exposure to light source with wavelength ranging between 300-1600nm, with pulse duration 1ns to 1500ms, and energy density power higher than 1W/cm2 or 0.1-200J/cm2 (Section [129] wavelength 300~1600nm, pulse duration 1ns~1500ms,  1W/cm2 or 0.1-200J/cm2 “1 joule = 1watt”). 
Bischoff et al. (US 2014/0288539) shows and discloses known ophthalmic laser system and method for treating eye tissue, where system determine radiation pulses, time and distance between successive radiation pulses such that the relevant pulse in the target volume has the determined power density to reduce clinical complications  (Fig 1-5; TITLE; Abstract; Section [007-008, 013-014, 032]).
	Abe (US 2008/0188838) shows and discloses known ophthalmic laser system where and method for treating eye tissue where the device controller capable of setting irradiation duration, interval, time, energy of laser beam of the laser beam within the desired range (Fig 1-4: pulse, duration, time, power; TITLE; Abstract in 1J/cm2 to 8.5 J/cm2 - where 1 Joule = 1watt).
	Wysopal et al. (US 2014/0128856) shows and discloses monitoring laser pulse energy in a laser eye surgery system (TITLE; Abstract; Fig 1-8)
	 				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828